FILED
                             NOT FOR PUBLICATION                            MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL SHAWN ROCHESTER,                         No. 10-17772

               Plaintiff - Appellant,            D.C. No. 3:08-cv-04747-RS

  v.
                                                 MEMORANDUM *
LINDA ROWE, MD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Michael Shawn Rochester appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

prosecute. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion. Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984). We affirm.

      The district court did not abuse its discretion by dismissing the action

without prejudice after it warned Rochester that failure to file an amended

complaint could result in dismissal, and granted an extension of time to comply

with its order. See id. at 496-97 (listing factors to consider before dismissing an

action for lack of prosecution and explaining that “[a] relatively brief period of

delay is sufficient to justify” a dismissal without prejudice for failure to prosecute).

      We do not consider Rochester’s contentions concerning the district court’s

order granting defendants’ motion to dismiss. See id. at 497-98 (interlocutory

orders are not appealable after dismissal without prejudice for failure to prosecute).

      AFFIRMED.




                                            2                                    10-17772